The judgment in this case having been affirmed on September 24, 1940, and on the same date a motion for rehearing having been duly made by the plaintiff in error, on the grounds as therein set out, among which was that the judgment of affirmance was by one Judge only of those who originally heard the oral arguments *Page 790 
on the original call of the case, one of the remaining two being disqualified (without notice to plaintiff in error on the original call of the case), and the other one subsequently becoming deceased, his successor being one of the two Judges rendering the decision of September 24, 1940, and it being argued that plaintiff in error was entitled to have had a full bench of three Judges to hear oral arguments upon issues made by the original exceptions, who should thereafter render decision, and it being moved that the judgment of September 24, 1940, be vacated and the judgment of the trial court reversed; and the motion for rehearing having been allowed, and oral arguments had pursuant thereto, before a full bench of three Judges presently qualified to pass upon all issues arising under the motion and as presented by the bill of exceptions, the prayers of the motion to vacate the judgment of affirmance and to reverse the judgment of the trial court are denied. The judgment of affirmance by this court is adhered to.
Sutton and MacIntyre, JJ.,concur.